Title: To Benjamin Franklin from Ingenhousz, 29 November 1782
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear FriendVienna Nov. 29th. 1782.
Yesterday I was favoured with your kind lettre dated Nov. 12., which gave me the greatest satisfaction, as the defection of the colonies from their alleys is entirely Contradicted by your lettre as well as by the papers inclosed. That for some English people here so flattering news was still so much credited among them a few days ago, that a gentleman of note say’d in full compagnie, that it was true, indeed, America has taken a Frensh instead of an English husband, but that she did not like her spouse and was determin’d to kukhol him very soon, grow rid of him and mary a good one. I told him, that, if his prediction should proove true, America Could never place her herself among the venerable matrons, the other republicks, without blushing, as beyng an adulteress and vile prostitute.

I red the article of your american Constancy to the first Lord of the Bedchambre and gave him a translation of it in Frensh for the Emperour. He was much pleased with it. The Duch envoye was allso highly delighted with the news; and principaly with the Pensylvania packet of august 27.
I found inclosed Six german news papers, who amuse me and my friends very much. I hope you will continue to send me some more when you have done with them. The lettre of Dr. Bankroft does not clear up the matter; and mr. S. wharton can not excuse himself of his not writing to me. One circumstance, joined by the rest, should make any one Suspect of Som evil intention in that Gentleman; which is, that, when at orient, he wrote me three letters, in which he referrs tho a third one which I never recieved, tho that third one was sent of after the first and before the last, and what makes the suspicion still greater, is that justly that middel lettre contained the whole account of the Cargo, name of the ship, of the master, add to this that this particular adventure regarded only him and me. So that, by this lettre being never come to hand, and perhaps never having existed, I am quite left in the dark about the whole affair; nay I could even not discover whether the Ship in which the goods were put, is arrived, if mr. wharton should make me believe it was perish’d or taken. For that reason I requested a copy of that lettre from him, without telling him the reason of this demand.
However suspicious all these circonstances may be, I can not think that a man of so much personnal dignity, a membre of the souverainty of America should commit such mean action as to sheat a man who placed the greatest confidence in him.
I Send you a wire folded up in a spiral, which you must arrange as you see the wire on the figure I join to it. Leave at the end of it the bit of agaric. When you have a bottle of white glas of about a pint or more filled with good dephlogisticated air, take away the curk and clasp your thumb of the left hand on the orifice. In the mean time turn for a moment the bit of agaric in the flame of a candle till you see it is every were kindled. Hold the wire in the right hand till you see that the piece of agaric gives no more any Smoak but is become quite a red hot coal. Then thrust it immediately in the bottle to above the half of its depth and keep it there till it is consumed. The coal of the agaric will increase in heat so as to set fire to the end of the wire. The flame will slowly run up and the melted metal will now and than fall d to the bottom of the glass, and will Crack it, if even you leave water in the bottle. You will be highly delighted with the experiment. My bottles for that purpose have a metal bottom. You only want to send an empty bottle of flint glass with a good kurk stopper upon it, to mr. Sigau de la fond who lives in the rue S. Jaques maison de l’université, in the neighbourhood of mr. le Begue. He has allways a good deal of dephlogisticated air ready, and will be glad to let you have as much as you please. He is a good friend of Dr. le Begue. You must recommand not to leave more water in the bottle than is sufficient to keep the curck moist, for the motion of water with this air spoils the air.
I think you aught to be more cautious not to take medicines without the greatest necessity, than to take them at all. For in your age the principal thing is not to hurt the stomach. The most part of medicines destroy the appetite, and therefore harm as much, if not more, in one regard as they may do good in the other. I think opening the pores by bathing, rubbing, and exercising the body are the savest precautions against a relaps.
I am very respectfully your obedient humble servant and affectionat friend
J. Ingen Housz

In the figure the wire is tapered to a very sharp point, when it kindles with a jarr of a quart, or even less in fire; because it is only required to set fire to one end of it.

 
Addressed: a Son Excellence / Mr. B. Franklin / Ministre Plenipot. des Etats / de l’Amerique &. &. / a Passy
Endorsed: Nov. 29. 82
